Citation Nr: 0420518	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
December 1960 and from October 1961 to August 1962.

An initial claim for compensation and pension was received on 
November 13, 1995.  The veteran noted in the claim form that 
he was seeking benefits for "bone cancer disease."  He also 
completed net worth and monthly income portions of the claim 
form, suggesting that he was seeking pension benefits.  
Multiple myeloma is a malignant neoplasm of plasma cells 
characterized in part by multiple bone marrow tumor foci.  
See Dorland's Illustrated Medical Dictionary, 27th Ed. 
(1988), pp. 1087-1088.  The claim, then, must be construed as 
one for both compensation and pension.  

In a December 1995 letter, the RO notified the veteran that 
it had denied his claim for nonservice-connected pension 
benefits.  The notice letter made no reference to his claim 
of service connection for multiple myeloma.  Absent notice on 
the service connection claim, the Board concludes that the 
RO's December 1995 notice letter did not involve a final 
disposition of the service connection claim.  Accordingly, 
the claim of service connection for multiple myeloma has 
remained in open status since November 13, 1995.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a June 2002 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
multiple myeloma.

A hearing was held at the RO in December 2002 before a local 
hearing officer.  A transcript of the proceeding is of 
record.




FINDINGS OF FACT

1.  Multiple myeloma was not shown to be present during 
service or within the first post-service year.

2.  The weight of competent evidence does not establish that 
the veteran's current multiple myeloma is due to exposure to 
chemicals, including herbicides, while he was in military 
service and stationed in the United States at Ft. McClellan.


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 C.F.R. 
§§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Examinations for separation from each of the veteran's 
periods of active duty were performed, respectively, in 
December 1960 and in June 1962.  No pertinent abnormalities 
were noted.  Service medical records make no reference to 
tumors or to malignancies, including multiple myeloma.  
Service department personnel records disclose that the 
veteran was stationed at Fort McClellan, Alabama, and that 
his military occupation specialty (MOS) was a supply handler.  
His other MOS was an ammunition storage specialist.

A claim for service connection for multiple myeloma was 
received in July 2001.  Documents referenced below were 
associated with the record in July 2001 in connection with 
the veteran's service connection claim.

The Office of the Command Judge Advocate, Fort McClellan, 
provided a letter to the veteran dated in April 2001.  The 
letter points out that no documents exits that "pin point" 
when a potential chemical spill may have occurred in an 
igloo, nor do they delineate what may have been spilled, nor 
if anyone was exposed to the chemicals.  The letter goes on 
to acknowledge that documents do exist that establish that 
potential spills of unknown chemical(s) may have occurred in 
Igloos 13 and 14, which are located in the Ammo Supply Point 
(ASP).  These igloos were in existence during the veteran's 
service time at Fort McClellan.  Testing adjacent to Igloos 
13 and 14 was performed to determine if hazardous materials 
still exist.  These tests were negative and show no residual 
hazardous material.  However, the letter continues by 
remarking that the tests only establish that there is no 
current existence, not that there was or was not a release in 
the past.  

Also of record are two documents, one prepared in April 1977 
by the Department of the Army, the other prepared in February 
2001 by a private contractor for the Department of the Army.  
Cumulatively, they discuss contamination from chemical agents 
stored at Fort McClellan.  They show that several chemical 
substances were stored at Fort McClellan, during various 
periods of time, extending from the early 1950's through 
1973.  As well, the documents identify various chemical 
agents that were used in field tests or reaction exercises.  
A third document, dated in December 1963, and prepared by the 
Departments of the Army and Air Force, discusses various 
chemical agents then available for military use and the 
disabling effects produced by these agents.  

A pathology report, dated in August 1995 from Johns Hopkins 
Hospital, is based on tissue slides obtained from a biopsy of 
the veteran's bone marrow.  The assessment was plasmacytosis 
consistent with multiple myeloma.  The pathologist stated 
that the veteran, by his own report, had a history of 
chemical exposure.  According to the pathologist, exposure to 
some chemicals has been associated with a statistically 
increased risk of occurrence of myeloma.  However, the 
mechanism by which any particular chemical may cause myeloma 
has not been determined.  Moreover, myeloma has been 
associated with factors other than chemical exposure.  Thus, 
in any particular case, it may not be possible to assess the 
contribution of exposure to the development of disease.  Also 
associated with the claims file were VA medical records, 
dated from 1996 through 2002, concerning the veteran's 
ongoing treatment for multiple myeloma. 

The veteran provided a statement in April 2002 in support of 
his claim of service connection for multiple myeloma.  He 
related that he was stationed at Fort McClellan, Alabama, 
where he was exposed to chemical spills during 1961 and 1962.  

A hearing was held at the RO in December 2002 before a local 
hearing officer.  In testimony, the veteran reiterated that 
he was stationed at Fort McClellan, Alabama, during 1961 and 
1962.  He also stated that his duties and responsibilities 
involved investigating chemical spills and driving a truck 
that carried chemicals.  He remarked that he was exposed to 
massive amounts of fumes emitted from chemical spills.  

A VA examination was performed in January 2003.  The examiner 
remarked that the claims folder referred to the veteran's 
military duties involving transportation of chemicals at Fort 
McClellan, as well as the potential for the veteran's 
exposure to the chemicals he transported.  The assessment was 
IgG kappa multiple myeloma with progressive disease.  
According to the examiner, it was not possible to state the 
etiology of the veteran's multiple myeloma.  Certain chemical 
exposures have been implicated in the development of multiple 
myeloma, but this was conjectural.  The examiner went on to 
observe that, if the veteran had been stationed in Vietnam, 
he would have been granted disability benefits for multiple 
myeloma.  However, since he was not in Vietnam, even though 
he was exposed to the same chemicals, he is not entitled to 
service connection.

A memorandum, dated in May 2003, was prepared by the RO in 
order to elicit additional information from the VA physician 
who had examined the veteran in January 2003.  The memorandum 
references the April 2001 letter to the veteran from the 
Judge Advocate General's Office, Fort McClellan.  The letter 
mentions that potential spills of unknown chemical(s) may 
have occurred in Igloos 13 and 14 that were located in the 
Ammo Supply Point (ASP) at Fort McClellan.  These igloos were 
in existence during the veteran's service at Fort McClellan.  

The memorandum continues by referencing the service 
department studies accompanying the letter to the veteran 
from the Judge Advocate's office.  According to those 
studies, it appears that the major agents stored at Fort 
McClellan were GB (Sarin), VX (nerve agent), HD (mustard), CG 
(choking agent) and CK (blood agent).  Metals, VOC's and 
chlorinated pesticides were detected in environmental 
samples.  Groundwater samples revealed two nitroexplosive 
compounds.  PCP's, chlorinated herbicides (emhasis added) and 
OP pesticides were not detected in any samples.  

The memorandum goes on to mention the VA regulation that 
establishes a presumptive relationship between exposure to 
certain herbicide agents and the development of several 
diseases, among them, multiple myeloma.  This regulation 
establishes a presumption that veterans who served in Vietnam 
during the Vietnam Era (i.e., between 1962 and 1975) were 
exposed to these certain herbicide agents.  Specifically, the 
herbicide agents are:  2,4-D, 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  The evidence must 
establish exposure to certain herbicide agents outside of 
Vietnam.  

According to the memorandum, service connection by 
presumption is not the only method for establishing a 
relationship between chemical agents, such as herbicides, and 
the development of several diseases, among them multiple 
myeloma.  Rather, the veteran may establish service 
connection by proving a medical nexus between an event, i.e., 
his chemical exposure, and the development of his multiple 
myeloma.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994) ("Proof of direct service connection thus 
entails proof that exposure during service caused the malady 
that appears many years later.").  The Combee holding and 
discussion were in the context of radiogenic disease, but 
could apply to other claims as well).  Accordingly, the RO 
requested the VA physician who had examined the veteran 
in January 2003 to indicate where in the records provided him 
he discovered the veteran's apparent exposure to 2,4-D; 
2,4,5-T; TCDD; cacodylic acid; or picloram.  



In an addendum opinion dated in June 2003, the VA physician 
indicated his belief that the veteran had told him of 
exposure, while in service, to the same chemicals that make 
up Agent Orange - namely, 2,4-D and 2,4,5-T.  He explained 
that he did not have explicit proof, other than the 
statements made by the veteran, himself, that he was exposed 
during service to 2,4-D and 2,4,5-T.  He added that he had no 
other evidence, beyond the veteran's report, that he was 
exposed to TCDD, cacodylic acid or picloram.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in 
March 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also told he could send private medical 
records himself.  Further, the rating decision appealed and 
the statement of the case (SOC) and supplemental statements 
of the case (SSOCs), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records (SMRs) are on file, as is the report of a VA 
examination and addendum statement.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  Records from a private medical source 
also have been obtained.  The veteran also was advised what 
evidence VA had requested and notified in the SOC and SSOCs 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, the March 2002 VCAA letter from the 
RO advising the veteran of his rights in VA's claims process 
predated the RO's June 2002 decision initially adjudicating 
his claim.  So that VCAA letter complied with the sequence of 
events (i.e., letter before denial) stipulated in the 
Pelegrini decision.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary, however.

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.



If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

As mentioned, notwithstanding the foregoing, the U.S. Court 
of Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Analysis

In essence, the veteran contends that his current multiple 
myeloma developed as a result of exposure during service to 
toxic chemicals while he was stationed at Fort McClellan, 
Alabama.  He asserts that herbicides, including Agent Orange, 
were among the chemicals to which he was exposed.  Evidence 
in the record confirms that Fort McClellan was indeed an 
installation where chemical warfare agents were stored and 
tested.  And the veteran served at Fort McClellan during a 
period of time when that installation was used for storing 
and testing chemical warfare agents.  

In regard to the veteran's claim relating multiple myeloma to 
herbicide exposure, including Agent Orange, the fact that a 
claimant had service in Vietnam during the Vietnam era is 
sufficient, in and of itself, to presume that he/she had 
herbicide exposure while there.  However, in this particular 
case, the veteran did not have Vietnam service; his military 
service preceded the Vietnam Era.  So absent the requisite 
service in Vietnam, he is not given the legal presumption of 
exposure to herbicides.  But under the holding in Combee, he 
still may establish in-service exposure to herbicides by 
evidence that is of sufficient probative value to show the 
claimed herbicide exposure.  Then, if probative evidence 
establishes herbicide exposure, he would be afforded a 
presumption that his current multiple myeloma is attributable 
to such herbicide exposure. 

Documents that the veteran, himself, has provided demonstrate 
that a large variety of chemical agents were stored and 
tested at Fort McClellan.  However, chemical sampling 
techniques mentioned in those documents indicate that 
herbicides were not among the chemical substances that were 
present at Fort McClellan.  The veteran's unsupported 
assertion is the only evidence that he was exposed to 
herbicides during military service, but this allegation is 
contradicted by service department records indicating 
otherwise and providing a detailed inventory of the chemicals 
stored or tested at Fort McClellan.  So the probative weight 
of the evidence simply does not establish his claimed 
exposure to herbicides during service.  Consequently, he is 
not entitled to a grant of service connection on a 
presumptive basis for his current multiple myeloma since he 
is not shown to have been exposed to the precipitant, i.e., 
herbicide agents at Ft. McClellan.

Even though the evidence does not establish that the 
veteran's current multiple myeloma is attributable to 
herbicide exposure during service, there remains the question 
of whether multiple myeloma is attributable to in-service 
exposure to chemicals other than herbicides.  There is no 
medical evidence that multiple myeloma was present during 
military service.  Thus, direct service connection cannot be 
granted for multiple myeloma since that disease did not have 
its onset during service.  Moreover, there is no medical 
evidence that multiple myeloma, a type of malignancy 
affecting the bone marrow, was present within the first year 
after the veteran completed military service.  Thus, 
presumptive service connection also cannot be granted for 
multiple myeloma on the basis that a chronic disease-in this 
case, a malignancy-became manifested to the requisite degree 
during the first post-service year.  

The Board has taken note of a statement from a university-
based pathologist indicating that, as a general matter, 
multiple myeloma may be linked to exposure to some chemicals.  
The pathologist did not identify the chemicals that may be 
linked with increased incidence or risk of the occurrence of 
multiple myeloma.  Moreover, he stated that factors other 
than chemical exposure also have been associated with the 
inception of multiple myeloma.  Most significantly, though, 
he concluded that, in any particular case-including the 
veteran's-it may not be possible to assess the role that 
chemical exposure plays in the etiology of multiple myeloma.  
So on balance, the statement provides only equivocal support 
to the veteran's assertion that the chemicals to which he was 
exposed while stationed at Fort McClellan, in turn, caused 
his current multiple myeloma.  The pathologist's statement 
does not demonstrate that it is at least as likely as not 
that multiple myeloma is due to any of the chemicals to which 
the veteran was undoubtedly exposed while performing his 
duties as an inspector of chemical spills during service.  
The words appearing in italics constitute the standard of 
proof needed to prevail in a claim of service connection for 
a disability. 

"An accurate determination of etiology is not a condition 
precedent to granting service connection; nor is 'definite 
etiology' or 'obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  But a doctor's opinion, as here, 
phrased in terms that amount to no more than "may or may 
not" be related to service is an insufficient basis for an 
award of service connection.  See, e.g.,  Winsett v. West, 11 
Vet. App. 420, 424 (1998).  Furthermore, a VA physician 
who had reviewed the claims file observed that certain 
chemical exposures were implicated in the etiology of 
multiple myeloma, but went on to explain that the putative 
connection between chemical exposure and the inception of 
multiple myeloma was conjectural.  Thus, the VA physician, 
just as the university pathologist, offered, at best, only 
very equivocal support for chemical exposure as a basis for 
the inception of the veteran's current multiple myeloma.

The VA physician did go on to mention a perceived 
contradiction in the regulations, remarking that had the 
veteran served in Vietnam, he would be entitled to service 
connection for multiple myeloma.  This was so, according to 
the physician, since the veteran was apparently exposed to 
the same chemicals (at Fort McClellan) as those to which he 
would have been exposed if he were in Vietnam.  In the 
context of the evidentiary record, the Board construes the 
physician's statement as meaning that the veteran, although 
not stationed in Vietnam, was nevertheless exposed to certain 
chemicals later used in Vietnam; specifically, to herbicides.

The physician's statement about a contradiction in the 
regulations actually misstates the significance of the 
governing criteria discussed above.  Again, as previously 
explained, absent service in Vietnam, the veteran is not 
presumed to have been exposed to herbicides.  However, he is 
still afforded the presumption that multiple myeloma is 
attributable to service, if he supplies evidence of 
sufficient probative value to establish that he was exposed 
to herbicides during service, wherever that service 
occurred-including, in this particular instance, at Ft. 
McClellan, Alabama.  



In fact, in view of the VA physician's statement, the RO 
sought an addendum opinion from that same physician to 
determine if there was evidence, other than the veteran's 
self-reported history, establishing that he was exposed to 
any of several named substances identified as herbicides.  
The addendum opinion acknowledges that his history, alone, 
provided the physician's basis for determining that the 
veteran had been exposed to certain chemicals identified as 
herbicides.  Generally, when a medical opinion relies at 
least partially on the veteran's rendition of his medical 
history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet.App. 229 
(1993).  See, too, Reonal v. Brown, 5 Vet. App. 458 (1993).  
In all, then, the VA examiner's opinion, to the extent that 
it links the veteran's current multiple myeloma to herbicide 
exposure during service, is simply not entitled any 
significant probative value.  

The medical and scientific evidence in its totality does not 
establish that the veteran's current multiple myeloma is 
attributable to service based on exposure to chemicals, 
including herbicides.  Accordingly, no basis is provided for 
a grant of service connection for multiple myeloma on either 
a direct or presumptive basis.  

For all the foregoing reasons, the claim for service 
connection for multiple myeloma must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 

ORDER

Service connection for multiple myeloma is denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



